Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 29, 2014

                                    No. 04-14-00013-CV

                       IN THE INT OF AJL, ARL, AAR, AND BNG,

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02031
                         Honorable Richard Garcia, Judge Presiding


                                       ORDER
        The Motion for Extension of Time to File Brief of Ernestina Esparza is GRANTED. The
time is extended to May 19, 2014. Because this is an appeal from an order terminating parental
rights, no further extensions will be granted.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court